Order entered December 22, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00403-CR
                                    No. 05-15-00404-CR
                                    No. 05-15-00405-CR

                       VINCENT DEWAYNE JOHNSON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause Nos. F13-60209-P, F13-60595-P, F13-60931-P

                                         ORDER
         The Court VACATES is order of December 17, 2015. This is now the order of the

Court.

         We GRANT appellant’s December 17, 2015 motion to extend time to file his amended

brief. We ORDER the amended brief received on December 17, 2015 filed as of the date of this

order.


                                                   /s/   ADA BROWN
                                                         JUSTICE